
	
		I
		112th CONGRESS
		1st Session
		H. R. 1118
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Weiner (for
			 himself, Ms. Wilson of Florida,
			 Ms. Jackson Lee of Texas,
			 Mr. Jackson of Illinois,
			 Mr. Filner, and
			 Mr. Deutch) introduced the following
			 bill; which was referred to the Committee
			 on Rules
		
		A BILL
		To establish a point of order against any efforts to
		  reduce benefits paid to Social Security recipients, raise the retirement age,
		  or create private retirement accounts under title II of the Social Security
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Protection Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Social Security is
			 the most successful and reliable social program in our Nation's history.
			(2)For 75 years,
			 through good times and bad, Social Security has reliably kept millions of
			 senior citizens, individuals with disabilities, and children out of
			 poverty.
			(3)Before President
			 Franklin Roosevelt signed the Social Security Act into law on August 14, 1935,
			 approximately half of the senior citizens in the United States lived in
			 poverty; less than 10 percent of seniors live in poverty today.
			(4)Social Security
			 has succeeded in protecting working Americans and their families from
			 devastating drops in household income due to lost wages resulting from
			 retirement, disability, or the death of a spouse or parent.
			(5)More than
			 53,000,000 Americans receive Social Security benefits, including 36,500,000
			 retirees and their spouses, 9,200,000 veterans, 8,200,000 disabled individuals
			 and their spouses, 4,500,000 surviving spouses of deceased workers, and
			 4,300,000 dependent children.
			(6)Social Security
			 has never contributed to the Federal budget deficit or the national debt, and
			 benefit cuts should not be proposed as a solution to reducing the Federal
			 budget deficit.
			(7)Social Security is
			 not in a crisis or going bankrupt, as the Social Security Trust Funds have been
			 running surpluses for the last quarter of a century.
			(8)According to the
			 Social Security Administration, the Social Security Trust Funds currently
			 maintain a $2,600,000,000,000 surplus that is project to grow to
			 $4,200,000,000,000 by 2023.
			(9)According to the
			 Social Security Administration, even if no changes are made to the Social
			 Security program, full benefits will be available to every recipient until
			 2037, with enough funding remaining after that date to pay about 78 percent of
			 promised benefits.
			(10)According to the
			 Social Security Administration, money flowing into the [Social Security]
			 trust funds is invested in U.S. Government securities … the investments held by
			 the trust funds are backed by the full faith and credit of the U.S. Government.
			 The Government has always repaid Social Security, with
			 interest..
			(11)All workers who
			 contribute into Social Security through the 12.4 percent payroll tax, which is
			 divided equally between employees and employers on income up to $106,800,
			 deserve to have a dignified and secure retirement.
			(12)Social Security
			 provides the majority of income for two-thirds of the elderly population in the
			 United States, with approximately one-third of elderly individuals receiving
			 nearly all of their income from Social Security.
			(13)Overall, Social
			 Security benefits for retirees currently average a modest $14,000 a year, with
			 the average for women receiving benefits being less than $12,000 per
			 year.
			(14)Nearly 1 out of
			 every 4 adult Social Security beneficiaries has served in the United States
			 military.
			(15)Social Security
			 is not solely a retirement program, as it also serves as a disability insurance
			 program for American workers who become permanently disabled and unable to
			 work.
			(16)The Social
			 Security Disability Insurance program is a critical lifeline for millions of
			 American workers, as a 20-year-old worker faces a 30 percent chance of becoming
			 disabled before reaching retirement age.
			(17)Proposals to
			 privatize the Social Security program would jeopardize the security of millions
			 of Americans by subjecting them to the ups-and-downs of the volatile stock
			 market as the source of their retirement benefits.
			(18)Raising the
			 retirement age would jeopardize the retirement future of millions of American
			 workers, particularly those in physically demanding jobs as well as
			 lower-income women, African-Americans, and Latinos, all of whom have a much
			 lower life expectancy than wealthier Americans.
			(19)Social Security
			 benefits have already been cut by 13 percent, as the Normal Retirement Age was
			 raised in 1983 from 65 years of age to 67 years of age by 2022.
			(20)According to the
			 Social Security Administration, raising the retirement age for future retirees
			 would reduce benefits by 6 to 7 percent for each year that the Normal
			 Retirement Age is raised.
			(21)Reducing
			 cost-of-living adjustments for current or future Social Security beneficiaries
			 would force millions of such individuals to choose between heating their homes,
			 putting food on the table, or paying for their prescription drugs.
			(22)Social Security
			 is a promise that this Nation cannot afford to break.
			3.Limitation on
			 changes to the Social Security Program for current and future
			 beneficiaries
			(a)In
			 generalNotwithstanding any
			 other provision of law, it shall not be in order in the Senate or the House of
			 Representatives to consider, for purposes of the old-age, survivors, and
			 disability insurance benefits program established under title II of the Social
			 Security Act (42 U.S.C. 401 et seq.), any legislation that—
				(1)increases the
			 retirement age (as defined in section 216(l)(1) of the Social Security Act (42
			 U.S.C. 416(l)(1))) or the early retirement age (as defined in section 216(l)(2)
			 of the Social Security Act (42 U.S.C. 416(l)(2))) for individuals receiving
			 benefits under title II of the Social Security Act on or after the date of
			 enactment of this Act;
				(2)reduces
			 cost-of-living increases for individuals receiving benefits under title II of
			 the Social Security Act on or after the date of enactment of this Act, as
			 determined under section 215(i) of the Social Security Act (42 U.S.C.
			 415(i));
				(3)reduces benefit
			 payment amounts for individuals receiving benefits under title II of the Social
			 Security Act on or after the date of enactment of this Act; or
				(4)creates private
			 retirement accounts for any of the benefits individuals receive under title II
			 of the Social Security Act on or after the date of enactment of this
			 Act.
				(b)Waiver or
			 Suspension
				(1)In the
			 SenateThe provisions of this section may be waived or suspended
			 in the Senate only by the affirmative vote of two-thirds of the Members,
			 present and voting.
				(2)In the
			 HouseThe provisions of this section may be waived or suspended
			 in the House of Representatives only by a rule or order proposing only to waive
			 such provisions by an affirmative vote of two-thirds of the Members, present
			 and voting.
				(c)Point of order
			 protectionIn the House of Representatives, it shall not be in
			 order to consider a rule or order that waives the application of paragraph (2)
			 of subsection (b).
			(d)Motion To
			 suspendIt shall not be in order for the Speaker to entertain a
			 motion to suspend the application of this section under clause 1 of rule XV of
			 the Rules of the House of Representatives.
			
